Exhibit 10.1

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

This First Amendment to Credit Agreement (herein, this “Amendment”) is entered
into as of May 25 2012, among LTC Properties, Inc., a Maryland corporation (the
“Borrower”), the Guarantors party hereto, the Lenders party hereto and Bank of
Montreal, Chicago Branch, as Administrative Agent (the “Administrative Agent”).

 

PRELIMINARY STATEMENTS

 

A.    The Borrower, the guarantors party thereto (the “Guarantors”), the
financial institutions party thereto (the “Lenders”), and the Administrative
Agent entered into that certain Credit Agreement, dated as of April 18, 2011
(such Credit Agreement, as the same has been amended prior to the date hereof,
being referred to herein as the “Credit Agreement”).  All capitalized terms used
herein without definition shall have the same meanings herein as such terms have
in the Credit Agreement.

 

B.    The Borrower has requested that the Administrative Agent and the Lenders
(i) increase the aggregate Revolving Credit Commitments from $210,000,000 to
$240,000,000, (ii) amend the accordion to permit future increases in the
aggregate Revolving Credit Commitments of up to $350,000,000, (iii) extend the
Revolving Credit Termination Date and (iv) make certain other amendments to the
Credit Agreement, and the Administrative Agent and the Lenders are willing to do
so under the terms and conditions set forth in this Amendment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1.                                             DEPARTING LENDER;
INCREASE IN REVOLVING CREDIT COMMITMENTS AND EQUALIZATION.

 

1.1.                            Raymond James Bank, FSB (the “Departing Lender”)
hereby agrees to sell and assign without representation, recourse, or warranty
(except the Departing Lender represents it has authority to execute and deliver
this Amendment and sell its Obligations and Revolving Credit Commitment
contemplated hereby, which Obligations and Revolving Credit Commitment are owned
by the Departing Lender free and clear of all Liens), and on the First Amendment
Effective Date (as defined in Section 3 below), the Lenders (other than the
Departing Lender) hereby agree to purchase 100% of the Departing Lender’s
outstanding Obligations under the Credit Agreement and the Loan Documents
(including, without limitation, all of the Revolving Loans and Revolving Credit
Commitment held by the Departing Lender) for a purchase price equal to 100% of
the outstanding principal balance of Revolving Loans owed to the Departing
Lender under the Credit Agreement on the First Amendment Effective Date, which
purchase price shall be paid by the Lenders (other than the Departing Lender) to
the Departing Lender in immediately available funds on the First Amendment
Effective Date.  Concurrently therewith, the Borrower shall have paid to the
Departing Lender all accrued but unpaid interest and fees owed to the Departing
Lender as of the First Amendment Effective Date.  Such purchases and

 

--------------------------------------------------------------------------------


 

sales shall be arranged through the Administrative Agent and the Departing
Lender hereby agrees to execute such further instruments and documents, if any,
as the Administrative Agent may reasonably request in connection therewith. 
Upon the First Amendment Effective Date and the payment of the Obligations owing
to the Departing Lender, the Departing Lender shall cease to be a Lender under
the Credit Agreement and other Loan Documents and (i) the Lenders (other than
the Departing Lender) shall have the rights of the Departing Lender thereunder
subject to the terms and conditions hereof and (ii) the Departing Lender shall
have relinquished its rights (other than rights to indemnification and
reimbursements referred to in the Credit Agreement which survive the repayment
of the Obligations owed to the Departing Lender in accordance with its terms)
and be released from its obligations under the Credit Agreement.  The parties
hereto agree that, except as provided for in the preceding sentence, as of the
First Amendment Effective Date all references in the Credit Agreement and the
other Loan Documents to the Lenders or any Lender shall from and after the date
hereof no longer include the Departing Lender.

 

1.2.                            Subject to the satisfaction of the conditions
precedent set forth in Section 3 hereof, as of the First Amendment Effective
Date and pursuant to Section 2.13 of the Credit Agreement (i) the aggregate
Revolving Credit Commitments are hereby increased from $210,000,000 to
$240,000,000 and (ii) after giving effect to such aggregate Revolving Credit
Commitment increase and to the assignment of the Departing Lender’s Revolving
Loans and Revolving Credit Commitment set forth in Section 1.1 of this
Amendment, each Lender’s Revolving Credit Commitment shall be and is as set
forth on Exhibit A attached hereto.  The Administrative Agent and Lenders hereby
waive the requirement of the delivery of a Commitment Amount Increase Request
under Section 2.13 in connection with the Revolving Credit Commitment increases
described in this Section 1.2.

 

1.3.               On the First Amendment Effective Date and after giving effect
to the assignment of the Departing Lender’s Revolving Loans and Revolving Credit
Commitment set forth in Section 1.1 of this Amendment and to the Revolving
Credit Commitment increase pursuant to Section 1.2 of his Amendment, the Lenders
each agree to make purchases and sales of interests in the outstanding Revolving
Loans between themselves so that each Lender is then holding its Revolver
Percentage of outstanding Revolving Loans.  Such purchases and sales shall be
arranged through the Administrative Agent and each Lender hereby agrees to
execute such further instruments and documents, if any, as the Administrative
Agent may reasonably request in connection therewith.

 

SECTION 2.                                             AMENDMENTS.

 

Subject to the satisfaction of the conditions precedent set forth in Section 3
below, the Credit Agreement shall be and hereby is amended as of the First
Amendment Effective Date as follows:

 

2.1.                                 Section 1.1 of the Credit Agreement is
hereby amended to amend and restate in its entirety the first paragraph and the
table set forth in the definition of “Applicable Margin” to read as follows:

 

2

--------------------------------------------------------------------------------


 

“Applicable Margin” means, with respect to Revolving Loans, Reimbursement
Obligations, and the commitment fees and letter of credit fees payable under
Section 3.1 hereof, from the First Amendment Effective Date and until the first
Pricing Date occurring thereafter, the rates per annum shown opposite Level I
below, and thereafter from one Pricing Date to the next the Applicable Margin
means the rates per annum determined in accordance with the following schedule:

 

LEVEL

 

MAXIMUM TOTAL
INDEBTEDNESS TO TOTAL
ASSET VALUE RATIO FOR
SUCH
PRICING DATE

 

APPLICABLE MARGIN
FOR BASE RATE LOANS
AND REIMBURSEMENT
OBLIGATIONS SHALL BE:

 

APPLICABLE MARGIN
FOR
EURODOLLAR LOANS
AND
LETTER OF CREDIT FEE
SHALL BE:

 

APPLICABLE
MARGIN
FOR
COMMITMENT
FEE
SHALL BE:

 

 

 

 

 

 

 

 

 

 

 

IV

 

Greater than 0.45 to 1.0

 

1.00

%

2.00

%

0.40

%

 

 

 

 

 

 

 

 

 

 

III

 

Less than or equal to 0.45 to 1.0, but greater than 0.35 to 1.0

 

0.75

%

1.75

%

0.35

%

 

 

 

 

 

 

 

 

 

 

II

 

Less than or equal to 0.35 to 1.0 but greater than 0.25 to 1.0

 

0.50

%

1.50

%

0.30

%

 

 

 

 

 

 

 

 

 

 

I

 

Less than or equal to 0.25 to 1.0

 

0.25

%

1.25

%

0.25

%

 

2.2.                                 Section 1.1 of the Credit Agreement is
hereby further amended to replace the reference to “March 31, 2011” in the
definition of “Applicable Margin” with a reference to “June 30, 2012”.

 

2.3.                                 Section 1.1 of the Credit Agreement is
hereby further amended to amend and restate in its entirety the definition of
“Debt Service” to read as follows:

 

“Debt Service” means, for any Fiscal Quarter, the sum of (a) Interest Expense
and (b) the greater of (i) zero or (ii) scheduled principal amortization paid on
Secured Debt (exclusive of any balloon payments or prepayments of principal on
such Secured Debt) less amortized principal payments received on the Borrower’s
and its Subsidiaries’ mortgage loans receivable (exclusive of any balloon
payments or prepayments of principal received on the Borrower’s and its
Subsidiaries’ mortgage loans receivable).

 

3

--------------------------------------------------------------------------------


 

2.4.                                 Section 1.1 of the Credit Agreement is
hereby further amended to amend and restate in its entirety the last sentence of
the definition of “Revolving Credit Commitments” to read as follows:

 

The Borrower and Lenders acknowledge and agree that the Revolving Credit
Commitments of the Lenders aggregate $240,000,000 on the First Amendment Closing
Date.

 

2.5.                                 Section 1.1 of the Credit Agreement is
hereby further amended to amend and restate the definition of “Revolving Credit
Termination Date” in its entirety to read as follows:

 

“Revolving Credit Termination Date” means the Stated Revolving Credit
Termination Date, as the same may be extended pursuant to Section 2.15 hereof,
or such earlier date on which the Revolving Credit Commitments are terminated in
whole pursuant to Section 2.11, 9.2 or 9.3 hereof.

 

2.6.                                 Section 1.1 of the Credit Agreement is
hereby further amended to amend and restate the definition of “Secured Debt” in
its entirety to read as follows:

 

“Secured Debt” means as of any date of determination, the aggregate principal
amount of all indebtedness outstanding of the Borrower and its Subsidiaries,
evidenced by notes, bonds debentures or similar instruments and capital lease
obligations that are secured by a Lien.

 

2.7.                                 Section 1.1 of the Credit Agreement is
hereby further amended to insert therein in proper alphabetical order the
definitions of “First Amendment Closing Date,” “Extension Fee” and “Stated
Revolving Credit Termination Date” to read as follows:

 

“First Amendment Closing Date” means May     , 2012.

 

“Extension Fee” means an extension fee payable by the Borrower for a one year
extension pursuant to Section 2.15 hereof in an amount equal to 0.15% of the
aggregate Revolving Credit Commitments then in effect.

 

“Stated Revolving Credit Termination Date” means May     , 2016.

 

2.8.                                 Section 2.13 of the Credit Agreement is
hereby amend to replace the reference to “$250,000,000” therein with a reference
to “$350,000,000”.

 

2.9.                                 The Credit Agreement is hereby amended to
insert a new Section 2.15 therein immediately following Section 2.14 therein to
read as follows:

 

4

--------------------------------------------------------------------------------


 

Section 2.15.                         Extension of the Revolving Credit
Termination Date.  Borrower may, by notice to Administrative Agent (which shall
promptly deliver a copy to each of the Lenders) given not more than ninety (90)
days and not less than thirty (30) days prior to the then Stated Revolving
Credit Termination Date (the “Existing Termination Date”), request that Lenders
extend the Existing Termination Date for one additional one-year period.  If
(x) Borrower timely delivers such notice to Administrative Agent, (y) no Default
or Event of Default has occurred and is continuing and (z) the Administrative
Agent receives for the benefit of the Lenders (to be allocated pro rata based on
each Lender’s Revolving Credit Commitments of the date of the Stated Revolving
Credit Terminated Date extension) the Extension Fee, then the Stated Revolving
Commitment Termination Date shall be extended to the first anniversary of the
then Existing Termination Date.  Should the Stated Commitment Termination Date,
or any future Stated Revolving Commitment Termination Date be extended, the
terms and conditions of this Credit Agreement will apply during any such
extension period.

 

2.10.                          Section 8.9(k) of the Credit Agreement is hereby
amended to replace the reference to “15%” therein with a reference to “20%”.

 

2.11.                          Section 8.9 of the Credit Agreement is hereby
further amended to replace the reference to “20%” appearing in the last
paragraph of such Section with a reference to “25%”.

 

2.12.                          Clause (h) of Section 8.21 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

 

(h)                                 Minimum Eligible Property NOI to Interest
Expense on Unsecured Debt.  As of the last day of each Rolling Period of the
Borrower, the Borrower shall not permit the ratio of Eligible Property NOI for
such Rolling Period to Interest Expense on Unsecured Debt for such Rolling
Period to be less than 2.25 to 1.0.

 

2.13.                          Section 8.21 of the Credit Agreement is hereby
amended to insert a new paragraph to the end of such Section to read as follows:

 

If during the six-month period from and after the First Amendment Closing Date
the Borrower or any Subsidiary enters into (or has substantially completed
negotiations to enter into) any new, or any amendment to any existing, Note
Purchase Agreement, any agreement related thereto, or any other instrument or
agreement related to any existing or future unsecured indebtedness by the
Borrower or any Subsidiary, which includes one or more financial

 

5

--------------------------------------------------------------------------------


 

covenants that are comparable to any of those listed in clauses (a) through
(h) above, inclusive, which financial covenants (including the defined terms
used therein) are more restrictive in any respect than the covenants provided in
clauses (a) through (h) above, inclusive, (and the defined terms used therein)
then (i) such more restrictive provisions shall immediately and automatically be
incorporated by reference into this Agreement as if set forth fully herein,
mutatis mutandis, and no such provision may thereafter be waived, amended or
otherwise modified under this Agreement except pursuant to the provisions of
Section 13.13, and (ii) the Borrower shall promptly, and in any event within 5
days after entering into any such more restrictive provision, so advise the
Administrative Agent in writing.  Thereafter, upon the request of the Required
Lenders, the Required Lenders and the Borrower shall enter into an amendment to
this Agreement evidencing the incorporation of such more restrictive provisions,
it being agreed that any failure to make such request or to enter into any such
amendment shall in no way qualify or limit the incorporation by reference
described in clause (i) of the immediately preceding sentence.  Notwithstanding
anything to the contrary set forth in this paragraph, the foregoing provisions
shall not apply solely with respect to the Minimum EBITDA to Fixed Charges Ratio
set forth in the Note Purchase Agreement and any series of notes issued
thereunder, but for avoidance of doubt shall apply to any replacements thereto
or refinancings thereof.

 

2.14.                          Section 8.22 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

 

Section 8.22.                         Note Purchase Agreement Amendment.  On or
before the date 20 calendar days after the First Amendment Closing Date, the
Borrower shall cause to be delivered to the Administrative Agent a certified
copy of an amendment to the Note Purchase Agreement which, to the Administrative
Agent’s reasonable satisfaction, causes the covenants therein to be conformed to
the covenants set forth in Section 8.9 and 8.21(h) hereof.

 

2.15.                                 The Credit Agreement is hereby amended to
amend and restate in its entirety Schedule 1 attached thereto to read as set
forth on Exhibit A to this Amendment.

 

2.16.                                 The cover page to the Credit Agreement is
hereby amended to amend and restate in its entirety all references to the
Co-Lead Arrangers and Book Runners appearing at the bottom of such page to read
as follows:

 

6

--------------------------------------------------------------------------------


 

BMO CAPITAL MARKETS AND KEYBANC CAPITAL MARKETS INC.,

AS CO-LEAD ARRANGERS AND JOINT BOOK RUNNERS

 

SECTION 3.                                             CONDITIONS PRECEDENT.

 

Section 1 and the amendments set forth in Section 2 shall become effective as of
the date (the “First Amendment Effective Date”) all of the following conditions
precedent have been satisfied or waived by the Administrative Agent:

 

3.1.                                 The Borrower, the Guarantors, the Lenders
and the Administrative Agent shall have executed and delivered to the
Administrative Agent this Amendment.

 

3.2.                                 The Administrative Agent shall have
received (i) certified copies of resolutions of the Borrower approving the terms
of this Amendment and copies (executed or certified, as may be appropriate) of
all other legal documents or proceedings taken in connection with the execution
and delivery of this Amendment and (ii) an opinion of legal counsel to the
Borrower and Guarantors.

 

3.3.                                 The Borrower shall have paid in immediately
available funds to the Administrative Agent an amendment fee equal to 0.15% of
each Lender’s Revolving Credit Commitment (other than the Departing Lender’s) in
effect immediately prior to the effectiveness of this Amendment, which fee shall
be for the benefit of each Lender (other than the Departing Lender) and shall be
allocated in accordance with each Lender’s (other than the Departing Lender’s)
pro rata share of the aggregate Revolving Credit Commitments in effect
immediately prior to the effectiveness of this Amendment.

 

3.4.                                 The Borrower shall have paid in immediately
available funds to the Administrative Agent for the benefit of each Lender
(other than the Departing Lender) an upfront fee equal to for each Lender 0.375%
times the amount by which each Lender’s (other than the Departing Lender’s)
final allocated commitment as of the First Amendment Effective Date exceeds the
amount of such Lender’s (other than the Departing Lender’s) final allocated
commitment on the Closing Date of the Credit Agreement.

 

3.5.                                 The Administrative Agent shall have
received satisfactory evidence that the Noteholders have received credit
approval to cause the amendments to the Note Purchase Agreement required by
Section 8.22 of the Credit Agreement, as amended by this Amendment.

 

3.6.                                 Legal matters incidental to the execution
and delivery of this Amendment shall be satisfactory to the Administrative Agent
and its counsel.

 

7

--------------------------------------------------------------------------------


 

SECTION 4.                                             REPRESENTATIONS.

 

In order to induce the Administrative Agent and the Lenders to execute and
deliver this Amendment, the Borrower hereby represents to the Administrative
Agent and the Lenders that as of the date hereof (a)  the representations and
warranties set forth in Section 6 of the Credit Agreement are and shall be and
remain true and correct in all material respects (without duplication of any
materiality qualifier contained therein), except to the extent the same
expressly relate to an earlier date (in which case the same shall be true and
correct as of such earlier date in all material respects (without duplication of
any materiality qualifier contained therein)) and (b) no Default or Event of
Default has occurred and is continuing under the Credit Agreement or shall
result after giving effect to this Amendment.

 

SECTION 5.                                             MISCELLANEOUS.

 

5.1.                                       Except as specifically amended
herein, the Credit Agreement shall continue in full force and effect in
accordance with its original terms.  Reference to this specific Amendment need
not be made in the Credit Agreement, the Notes, the other Loan Documents, or any
other instrument or document executed in connection therewith, or in any
certificate, letter or communication issued or made pursuant to or with respect
to the Credit Agreement, any reference in any of such items to the Credit
Agreement being sufficient to refer to the Credit Agreement as amended hereby.

 

5.2.                                       The Borrower agrees to pay on demand
all reasonable out-of-pocket costs and expenses of or incurred by the
Administrative Agent in connection with the negotiation, preparation, execution
and delivery of this Amendment, including the fees and expenses of counsel for
the Administrative Agent.

 

5.3.                                       Each Guarantor consents to the
amendments and modifications to the Credit Agreement as set forth herein and
confirms all of its obligations under its Guaranty remain in full force and
effect.  Furthermore, each Guarantors acknowledges and agrees that the consent
of the Guarantors, or any of them, to any further amendments to the Credit
Agreement shall not be required as a result of this consent having been
obtained.

 

5.4.                                       This Amendment may be executed in any
number of counterparts, and by the different parties on different counterpart
signature pages, all of which taken together shall constitute one and the same
agreement.  Any of the parties hereto may execute this Amendment by signing any
such counterpart and each of such counterparts shall for all purposes be deemed
to be an original.  Delivery of executed counterparts of this Amendment by adobe
portable file format (a “PDF”) via e-mail or by facsimile shall be effective as
an original.  This Amendment shall be governed by the internal laws of the State
of New York.

 

[SIGNATURE PAGES FOLLOW]

 

8

--------------------------------------------------------------------------------


 

This First Amendment to Credit Agreement is entered into as of the date and year
first above written.

 

 

 

“BORROWER”

 

 

 

 

 

LTC PROPERTIES, INC.

 

 

 

 

 

 

 

 

By

/s/ Wendy L. Simpson

 

 

 

Name:

Wendy L. Simpson

 

 

 

Title:

Chief Executive Officer & President

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Pamela J. Shelley-Kessler

 

 

 

Name:

Pamela J. Shelley-Kessler

 

 

 

Title:

Executive Vice President & Chief Financial Officer

 

 

 

 

 

 

“GUARANTORS”

 

 

 

 

 

 

 

Florida-LTC, Inc.

 

 

 

LTC GP I, Inc.

 

 

 

LTC-Gardner, Inc.

 

 

 

LTC-Griffin, Inc.

 

 

 

LTC-Jonesboro, Inc.

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Wendy L. Simpson

 

 

 

Name:

Wendy L. Simpson

 

 

 

Title:

Chief Executive Officer & President

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Pamela J. Shelley-Kessler

 

 

 

Name:

Pamela J. Shelley-Kessler

 

 

 

Title:

Executive Vice President, Chief Financial Officer & Secretary

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO LTC PROPERTIES, INC. CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

ALBUQUERQUE REAL ESTATE INVESTMENTS, INC.

 

 

 

 

 

By

/s/ Clint Malin

 

 

Name:

Clint Malin

 

 

Title:

Chairman & Chief Executive Officer

 

 

 

 

 

 

 

 

 

By

/s/ Pamela J. Shelley-Kessler

 

 

Name:

Pamela J. Shelley-Kessler

 

 

Title:

Chief Financial Officer & Treasurer

 

 

 

 

 

BEAUMONT REAL ESTATE INVESTMENTS, LP

 

By L-Tex GP, Inc.

 

its General Partner

 

 

 

 

 

By

/s/ Wendy L. Simpson

 

 

Name:

Wendy L. Simpson

 

 

Title:

Chief Executive Officer & President

 

 

 

 

 

 

 

 

 

By

/s/ Pamela J. Shelley-Kessler

 

 

Name:

Pamela J. Shelley-Kessler

 

 

Title:

Executive Vice President, Chief Financial Officer & Secretary

 

 

 

LTC PARTNERS IX, L.P.

 

 

 

By LTC GP VI, Inc.,

 

its General Partner

 

 

 

 

 

By

/s/ Wendy L. Simpson

 

 

Name:

Wendy L. Simpson

 

 

Title:

Chief Executive Officer & President

 

 

 

 

 

 

 

 

 

By

/s/ Pamela J. Shelley-Kessler

 

 

Name:

Pamela J. Shelley-Kessler

 

 

Title:

Executive Vice President, Chief Financial Officer & Secretary

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO LTC PROPERTIES, INC. CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

TEXAS-LTC LIMITED PARTNERSHIP

 

 

 

By L-Tex GP, Inc.,

 

its General Partner

 

 

 

 

 

By

/s/ Wendy L. Simpson

 

 

Name:

Wendy L. Simpson

 

 

Title:

Chief Executive Officer & President

 

 

 

 

 

 

 

 

 

By

/s/ Pamela J. Shelley-Kessler

 

 

Name:

Pamela J. Shelley-Kessler

 

 

Title:

Executive Vice President, Chief Financial Officer & Secretary

 

 

 

 

 

TEXAS-LTC WOODRIDGE LIMITED PARTNERSHIP

 

 

 

By L-Tex GP, Inc.,

 

its General Partner

 

 

 

 

 

 

 

 

 

By

/s/ Wendy L. Simpson

 

 

Name:

Wendy L. Simpson

 

 

Title:

Chief Executive Officer & President

 

 

 

 

 

 

 

 

 

By

/s/ Pamela J. Shelley-Kessler

 

 

Name:

Pamela J. Shelley-Kessler

 

 

Title:

Executive Vice President, Chief Financial Officer & Secretary

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO LTC PROPERTIES, INC. CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

NORTH CAROLINA REAL ESTATE INVESTMENT LLC

 

 

 

By LTC-Dearfield, Inc.,

 

its Member

 

 

 

 

 

 

 

By

/s/ Wendy L. Simpson

 

 

Name:

Wendy L. Simpson

 

 

Title:

Chief Executive Officer & President

 

 

 

 

 

 

 

 

 

By

/s/ Pamela J. Shelley-Kessler

 

 

Name:

Pamela J. Shelley-Kessler

 

 

Title:

Executive Vice President, Chief Financial Officer & Secretary

 

 

 

 

 

By LTC-Richmond, Inc.

 

its Member

 

 

 

 

 

 

 

 

 

By

/s/ Wendy L. Simpson

 

 

Name:

Wendy L. Simpson

 

 

Title:

Chief Executive Officer & President

 

 

 

 

 

 

 

 

 

By

/s/ Pamela J. Shelley-Kessler

 

 

Name:

Pamela J. Shelley-Kessler

 

 

Title:

Executive Vice President, Chief Financial Officer & Secretary

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO LTC PROPERTIES, INC. CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

Accepted and agreed to.

 

 

 

 

 

 

“ADMINISTRATIVE AGENT” AND “L/C ISSUER”

 

 

 

BANK OF MONTREAL, Chicago Branch, as L/C Issuer and as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Lloyd Baron

 

 

Name:

Lloyd Baron

 

 

Title:

Vice President

 

 

 

 

“LENDERS”

 

 

 

 

BANK OF MONTREAL

 

 

 

 

 

 

 

By:

/s/ Lloyd Baron

 

 

Name:

Lloyd Baron

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

KEY BANK NATIONAL ASSOCIATION

 

 

 

 

 

By

/s/ Amy L. MacLearie

 

 

Name:

Amy L. MacLearie

 

 

Title:

Assistant Vice President-Closing Officer

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA

 

 

 

 

 

By

/s/ G. David Cole

 

 

Name:

G. David Cole

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By

/s/ Jamie Chen

 

 

Name:

Jamie Chen

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

RAYMOND JAMES BANK, FSB, solely in connection with the terms of Sections 1.1,
1.3, 5.3 and 5.4 of this Amendment

 

 

 

 

 

 

 

 

 

By

/s/ James M. Armstrong

 

 

Name:

James M. Armstrong

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

EXHIBIT A
TO
FIRST AMENDMENT

 

SCHEDULE 1

 

LENDER

 

REVOLVING CREDIT COMMITMENT

 

Bank of Montreal

 

$

60,000,000

 

KeyBank National Association

 

$

60,000,000

 

Wells Fargo Bank, National Association

 

$

60,000,000

 

Royal Bank of Canada

 

$

60,000,000

 

Total:

 

$

240,000,000

 

 

--------------------------------------------------------------------------------